United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Dallas, TX, Employer
__________________________________________
Appearances:
Michael E. Woods, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-1029
Issued: September 23, 2013

Case Submitted on the Record

ORDER REVERSING CASE
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On March 26, 2013 appellant, through her representative, filed a timely appeal from a
March 7, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which affirmed the termination of her medical benefits.
OWCP accepted that appellant, then a 39-year-old transportation security officer,
sustained injury on October 31, 2006. She climbed on a chair, it slid out from under her and she
fell and hit her head, right foot and ankle. On January 25, 2007 OWCP accepted the claim for
ankle strain and lumbar sprain. Appellant was placed on the periodic compensation rolls. On
October 1, 2011 she began work in customer service at a private employing establishment.
Due to a disagreement between Dr. John Sazy, appellant’s treating physician, and
Dr. Van Hal, an OWCP second opinion physician, as to whether appellant had any residuals
from the accepted work injury, OWCP found a conflict of medical opinion requiring referral to
an impartial medical examiner. By letter dated March 7, 2012, appellant was advised that an
appointment had been scheduled with Dr. Bernie McCaskill, a Board-certified orthopedic
surgeon, for an impartial medical evaluation.1 The record contains a March 7, 2012 iFECS
1

Dr. McCaskill’s address and telephone number were stated to be 8220 Walnut Hill Lane, Suite 310, Dallas, TX
75231 -- (214) 691-7077.

Report: MEO23 -- Appointment Schedule Notification indicating that Dr. McCaskill was
selected as impartial medical adviser.
In an April 10, 2012 report, Dr. McCaskill described appellant’s history, subsequent
treatment, diagnostic test results and findings on examination. He diagnosed spondylogenic
cervical and lumbosacral spine pain associated with chronic upper and lower extremity
symptoms, etiology unknown and multiple nonphysiologic findings. Dr. McCaskill opined that
on an objective basis, appellant’s work injuries had resolved and she had no disability from
work.
On June 22, 2012 OWCP issued a notice of proposed termination of medical benefits for
the accepted conditions. Determinative weight was accorded to Dr. McCaskill’s impartial
opinion. On July 12, 2012 OWCP responded to appellant’s May 2, 2012 request regarding the
selection of Dr. McCaskill as the impartial medical specialist and provided a copy of the bypass
history. The screen captures of record reflect that the first name on the list was Dr. Benzel
MacMaster, a Board-certified orthopedic surgeon, who was bypassed for the reason
“appointment scheduler was not in the office at this time March 7, 2012.” The bypass date and
time was stated as March 7, 2012 at 3:34 p.m.
By decision dated July 24, 2012, OWCP finalized the termination of appellant’s medical
benefits for the accepted conditions effective July 24, 2012.
On August 20, 2012 appellant’s representative requested an oral hearing, which was held
on November 29, 2012. He argued that OWCP was unable to substantiate how it selected
Dr. McCaskill as the impartial referee.
By decision dated February 6, 2013, OWCP’s hearing representative affirmed the
July 24, 2012 termination decision.
On February 26, 2013 counsel requested reconsideration of OWCP’s February 6, 2013
decision. He argued that Dr. McCaskill’s selection as an impartial medical specialist was
improper as OWCP had not established that he was the next name in the Physicians Directory
System (PDS) and Dr. McCaskill had unprofessional conduct documented by the Texas State
Medical Board.
By decision dated March 7, 2013, OWCP denied modification of its prior decisions.
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.2 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.3 In situations where there exist opposing medical reports of virtually
2

5 U.S.C. § 8123(a).

3

20 C.F.R. § 10.321.

2

equal weight and rationale and the case is referred to an impartial medical specialist for the
purpose of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized
and based upon a proper factual background, must be given special weight.4
Congress did not address the manner by which an impartial medical referee is to be
selected.5 Under FECA Procedure Manual, the Director has exercised discretion to implement
practices pertaining to the selection of the impartial medical referee. Unlike second opinion
physicians, the selection of referee physicians is made from a strict rotational system.6 OWCP
will select a physician who is qualified in the appropriate medical specialty and who has no prior
connection with the case.7
In turn, the Director has delegated authority to each district Office for selection of the
referee physician by use of the Medical Management Application (MMA) within the iFECS.8
This application contains the names of physicians who are Board-certified in over 30 medical
specialties for use as referees within appropriate geographical areas.9 The MMA in iFECS
replaces the prior PDS method of appointment.10 It provides for a rotation among physicians
from the American Board of Medical Specialties, including the medical boards of the American
Medical Association and those physicians Board-certified with the American Osteopathic
Association.11
Selection of the referee physician is made through use of the application by a medical
scheduler. The claims examiner may not dictate the physician to serve as the referee examiner.12
The medical scheduler imputes the claim number into the application, from which the claimant’s
home zip code is loaded.13 The scheduler chooses the type of examination to be performed
(second opinion or impartial referee) and the applicable medical specialty. The next physician in
the roster appears on the screen and remains until an appointment is scheduled or the physician is
bypassed.14 If the physician agrees to the appointment, the date and time are entered into the
application. Upon entry of the appointment information, the application prompts the medical
scheduler to prepare a Form ME023, appointment notification report for imaging into the case

4

Gloria J. Godfrey, 52 ECAB 486 (2001); Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

5

J.S., Docket No. 12-1343 (issued April 22, 2013).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b) (July 2011).

7

Id. at Chapter 3.500.4(b)(1).

8

Id at Chapter 3.500.4(b)(6).

9

Id. at Chapter 3.500.4(b)(6)(a).

10

Id. at Chapter 3.500.5.

11

Id at Chapter 3.500.5(a).

12

Id. at Chapter 3.500.5(b).

13

Id. at Chapter 3.500.5(c).

14

Id. Upon entry of a bypass code, the MMA will present the next physician based on specialty and zip code.

3

file.15 Once an appointment with a medical referee is scheduled the claimant and any authorized
representative is to be notified.16
In the present case, the record establishes by screenshot that a code 0 was entered and
Dr. MacMaster was bypassed at 3:34 p.m. on March 7, 2012 for the reason that the appointment
scheduler was not in the office at the time. On that same day Dr. McCaskill, his partner in
practice with whom he shared an office, was selected and scheduled to serve as the impartial
medical specialist. OWCP procedures describe when a code 0 is to be used. FECA Procedure
Manual states:
“This code is used when none of the other bypass reasons are applicable. This
code is appropriate to use when no one answers the telephone (e.g., “phone rings
continuously with no answer”) or the telephone number has been disconnected
(e.g., “telephone disconnected/no other contact number noted.”) A note is
required to explain usage of this code and code 0 should not be used if there is
another appropriate code.
Code 0 is also appropriate if the medical scheduler must leave a message. If a message
must be left, the medical scheduler should note the name of the person who was contacted or that
a message was left on a voicemail. While waiting for a return call, the appointment with that
particular physician should be put into a “pending” status. The scheduler should allow the
physician’s office a minimum of two business hours for a return call (as determined by usual
physician business hours). If the physician’s office does not call back within this period of time,
the physician can be bypassed with the code 0 and another physician can be contacted. When the
scheduler removes the “pending” status, the bypass note should be updated with an annotation
that no call back was received. If a call back was received, and it was determined that the
appointment could not be scheduled for some other reason (related to another bypass code), the
record should be updated accordingly.”17
The Board finds that the record does not establish that bypass procedures were properly
followed. The bypass reason that the appointment scheduler was not in Dr. MacMaster’s office
“at this time,” does not provide sufficient information as to whether the physician’s office was
allowed a minimum of two hours to call back for scheduling of the appointment. The Board
notes in this regard that the bypass note was not updated with an annotation that no call back was
received. Dr. MacMaster’s associate in practice, Dr. McCaskill, was scheduled to act as the
impartial medical specialist on the same day, March 7, 2012. Moreover, as the two physicians
are associated in their orthopedic practice, the record reflects a medical scheduler became
available and was in contact with OWCP’s scheduler.
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of impartial medical specialists
15

Id. at Chapter 3.500.5(g).

16

Id. at Chapter 3.500.4(d).

17

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.5(i) (July 2011).

4

designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that impartial
medical specialists will be selected on a strict rotating basis in order to negate any appearance
that preferential treatment exists between a particular physician and OWCP.18
OWCP has an obligation to verify that it selected Dr. McCaskill in a fair and unbiased
manner. It maintains records for this very purpose.19
The Board has placed great importance on the appearance as well as the fact of
impartiality and only if the selection procedures which were designed to achieve this result are
scrupulously followed may the selected physician carry the special weight accorded to an
impartial specialist. OWCP has not met its affirmative obligation to establish that it properly
followed its selection procedures. The evidence is not adequate to establish that Dr. McCaskill
was properly selected in compliance with the rotational system using the MMA. OWCP’s
decision terminating appellant’s compensation benefits will be reversed due to an unresolved
conflict in medical opinion.
IT IS HEREBY ORDERED THAT the March 7, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 23, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

Raymond J. Brown, 52 ECAB 192 (2001).

19

M.A., Docket No. 07-1344 (issued February 19, 2008).

5

